UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1592



TEKALIGN N. BEZA,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-356-043)


Submitted:   January 14, 2004               Decided:   April 6, 2004


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Richard M. Evans, Assistant Director,
Carl H. McIntyre, Jr., Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tekalign N. Beza, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”).     The order affirmed, without opinion, the

immigration judge’s decision and order denying Beza’s applications

for asylum and withholding of removal.    For the reasons discussed

below, we deny the petition for review.

            Beza claims the immigration judge erred in finding he

failed to present credible evidence in support of his asylum

application.    We have reviewed the administrative record and the

immigration judge’s decision, which was designated by the Board as

the final agency determination, and find that substantial evidence

supports the immigration judge’s conclusion that Beza was not

credible.   As such, Beza failed to establish past persecution or a

well-founded fear of future persecution as necessary to qualify for

relief from deportation.   8 C.F.R. § 1208.13(b) (2003).

            In addition, we find substantial evidence supports the

immigration judge’s conclusion that there was no nexus between

Beza’s application for asylum and the successful applications filed

by his siblings.

            Accordingly, we deny Beza’s petition for review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                               - 2 -
        PETITION DENIED




- 3 -